Case: 16-40537      Document: 00513872437         Page: 1    Date Filed: 02/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-40537                                FILED
                                  Summary Calendar                       February 13, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
PHILLIP DAVID HASKETT,

                                                 Plaintiff-Appellant

v.

SCOTT BECKMEN; JEFFEREY CROOK; DANIEL CHERKASSKY,
Individually, doing business as Orange Energy Consultants, L.L.P.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:14-CV-348


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Phillip David Haskett appeals the dismissal of his complaint pursuant
to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon
which relief can be granted. Both Haskett and the appellees have filed their
opening briefs, but further briefing was suspended when Haskett’s motion for




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40537     Document: 00513872437    Page: 2   Date Filed: 02/13/2017


                                 No. 16-40537

leave to proceed in forma pauperis (IFP) on appeal was submitted to the court.
The IFP motion is granted, and we dispense with further briefing.
      Haskett has waived review of the dismissal of his claims for a declaratory
judgment and respondeat superior by failing to challenge their dismissal on
appeal. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987). This portion of the district court’s judgment is affirmed.
      The district court erred in dismissing his claim for failure to hire under
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. See Leal v.
McHugh, 731 F.3d 405, 410 (5th Cir. 2013). Haskett’s allegations, liberally
construed, plausibly permit the reasonable inferences that he applied for
landmen positions for which he was qualified, younger persons were hired to
fill these positions, and the defendants did not hire him because of his age. See
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This portion of the district court’s
judgment is vacated.
      IFP motion GRANTED. AFFIRMED in part; VACATED in part; and
REMANDED for further proceedings consistent with this opinion.




                                       2